Title: To Thomas Jefferson from Joseph Carrington Cabell, 11 February 1822
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Richmond
                            11 Feb: 1822.
                        
                    In my last I informed you that we then contemplated the plan of asking the Legislature to give the University the surplus revenue of the Literary Fund to the amount of $7200, which would be equivalent to the release of the debt. Mr Johnson & myself had thought by this expedient we should get clear of the commitment of our friends in the House of Delegates against any scheme which would go to the diminution of the Capital of the Literary Fund. To my great regret however, I discovered that our friend Mr Morris of Hanover, chairman of the Committee of Schools and Colleges, would not support this measure. He assured Mr Johnson & myself that himself & Genl Breckenridge had been compelled by an express call from Mr Miller of Powhatan to get up on the floor of the House of Delegates at the last session, and pledge themselves to support the appropriation to the Colleges of the surplus of $20,000. And this pledge, ought in his opinion to debar him from voting for any measure which would go to the withdrawal of the surplus from that destination. It was vain for me to deplore the imprudence of such pledges. It was the price, he said, of the loan bill of the last winter. It being most clear that we could carry no measure on which the friends of the University should be divided, and it being every way important to have the support of Mr Morris, I was compelled to abandon that measure. My patience was nearly exhausted, and I felt an inclination almost irresistable to return to my family. I remembered the great interests at stake, & chided my own despondency. Somehow or other, we had taken up the impression that your proposition to suspend the payment of the interest of the debt, was equivalent in point of principle to cancelling the bonds. On a sudden, it struck me like a  flash of light, that your suggestion might be viewed otherwise: & that it would at least serve as an entering wedge, and give time to rally the resources of the  state. I hastened to Mr Morris’s room, & invited him to unite with us in the support of the plan contained in your last letter. In stating it to him verbally, I mistook a suspension of payment for a remission of interest. Mr Morris objected to a remission of interest, as conflicting with  his pledge of last winter. I handed him your letter, saying “that    is my last hope: that being rejected, my heart fails me, & my hands fall.” He read the letter again: & marked the distinction between a suspension, & remission of interest, which I had overlooked. He expressed himself entirely willing to support your proprosition. We discussed it at large in presence & with the aid of Doctor  Cocke, and finally agreed to make your letter our rallying point. Mr Morris was to see Mr Johnson to procure his cooperation, which I expected as a matter of course, and was to prepare & bring forward the bill without delay. But unluckily the business of the Kentucky Commissioners  just then was pressed before the Legislature, & has diverted the attention of the leading members from all other subjects. I am aware of the imminent danger of the delay which has taken place. But I have urged the subject by all the means in my power, and I assure you I have not been able to  get it forward at an earlier day. Should the measure fail, I shall be blamed by certain persons for the failure, by the late period of bringing it forward: but I have been unable to procure cooperation & action at an earlier period. To-day I got Mr Morris & Mr Johnson together: when I found Mr Johnson very difficult to persuade to support your plan, on the ground that he did not wish to put the Institution so much in the power of the Assembly, or House of Delegates. However, at length I prevailed on him to unite, & at his instance agreed that the bill should contain another provision—viz: a power to the President & Directors to apply any monies which they may receive from the Govt of the U. States on account of Interest to the reimbursement of the principal & Interest of the debt. Thus then the Bill is at length agreed upon—& about the 13th or 14th or 15th  inst it will come before the House of Delegates. Whether it will pass or not I cannot tell: but I hope it will. I shall immediately go around to enlist about a half dozen speakers from different parts of the state. I am inclined to believe the Institution is gaining ground. Would it be believed in future times that such efforts  are necessary to carry such a bill for such an object!! In haste, & truth, faithfully yours
                        Joseph C. Cabell